Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00118-CV

     Shirley ADAMS, Charlene Burgess, Willie Mae Herbst Jasik, William Albert Herbst,
                 Helen Herbst, and R. May Oil & Gas Company, Ltd.,
                                      Appellants

                                                v.

     MURPHY EXPLORATION & PRODUCTION CO.-USA, a Delaware Corporation,
                             Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-05-0466-CVA
                           Honorable Stella Saxon, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment, including
any award of attorney’s fees, is REVERSED. This cause is REMANDED to the trial court for
further proceedings consistent with this opinion.

        We ORDER that appellants Shirley Adams, Charlene Burgess, Willie Mae Herbst Jasik,
William Albert Herbst, Helen Herbst, and R. May Oil & Gas Company, Ltd., recover their costs
of court for this appeal from appellee Murphy Exploration & Production Co.-USA.

       SIGNED June 15, 2016.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice